Citation Nr: 0903184	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  03-32 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) prior to 
October 5, 2005, and to an initial evaluation in excess of 50 
percent from that date.

2.  Entitlement to an initial evaluation in excess of 20 
percent for residuals, gunshot wound, bowel resection, to 
include a separate evaluation for rectal incontinence.  

3.  Entitlement to an increased (compensable) initial 
evaluation prior to January 24, 2008, for ventral scar, 
residuals, laparotomy, and to an initial evaluation in excess 
of 10 percent from January 24, 2008 for that disability.

4.  Entitlement to an increased initial evaluation prior to 
October 6, 2005, in excess of 20 percent for degenerative 
joint disease, lumbosacral spine, with metallic debris at 
posterior abdomen at L4-L5, and to an evaluation in excess of 
40 percent from that date, to include a claim of entitlement 
to an increased evaluation on the basis of muscle injury 
residuals of a gunshot wound to the back.

5.  Entitlement to an effective date prior to December 19, 
2004, for an initial grant of service connection for PTSD.

6.  Entitlement to an effective date prior to December 19, 
2004, for an initial grant of service connection for 
degenerative joint disease, lumbosacral spine, with metallic 
debris at posterior abdomen, L4-L5.

7.  Entitlement to service connection for muscle injuries 
related to gun shot wounds.  

8.  Entitlement to an award of a total (100 percent) 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from January 1976 through July 
1979, and from November 1990 through June 1991.  The veteran 
also had lengthy reserve component service.  Although his 
periods of reserve component service are unverified, he 
apparently retired from reserve component service based on 
his age and service of more than 20 years.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued in January 2002 and 
thereafter by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.  The 
veteran requested a Board hearing.  The requested hearing was 
conducted by the undersigned Veterans Law Judge in 
Washington, DC in September 2008. 

The veteran's December 19, 2000, claim for compensation for 
residuals of a gunshot wound to the back includes a claim for 
any muscle injury sustained as a the result of that gunshot.  
The veteran has consistently disagreed with the evaluations 
assigned for the gunshot wound residuals, and has disagreed 
with the initial evaluation assigned for the lumbar spine 
disability resulting from that injury.  The veteran's 
statements constitute, in essence, a disagreement that the RO 
has evaluated all residuals of the gunshot.  Interpreting the 
veteran's claims in the light most favorable to him, the 
claims include a claim for service connection for muscle 
injury, even though the muscle injury(ies) has/have not been 
identified by muscle groups.  The veteran has disagreed with 
the lack of adjudication of entitlement to service connection 
for such associated disability as muscle group injury, and 
the veteran is entitled to a statement of the case (SOC) 
addressing that issue.  Manlincon v. West, 12 Vet. App. 238 
(1999).

The veteran has also asserted his inability to obtain, 
retain, and perform employment as the result of his service-
connected disabilities throughout the course of the pendency 
of this appeal.  Interpreting the veteran's claims in the 
light most favorable to him, he has raised a claim for TDIU, 
and has disagreed with lack of adjudication of that claim.  
The veteran is entitled to a statement of the case (SOC) 
addressing that issue.  Manlincon v. West, 12 Vet. App. 238 
(1999).

The claim of entitlement to an initial evaluation in excess 
of 30 percent for PTSD from March 14, 2002, through October 
4, 2005, and to an initial evaluation in excess of 50 percent 
for PTSD from that date, the claim of entitlement to an 
initial evaluation in excess of 40 percent from October 6, 
2005 for degenerative joint disease, lumbosacral spine, with 
metallic debris at posterior abdomen at L4-L5, the claim for 
service connection for muscle injury residuals, gunshot 
wound, and, the claim of entitlement to an award of TDIU, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 14, 2002, the veteran did not seek medical 
treatment for service-connected PTSD, he continued to work 
full-time, and his Global Assessment of Functioning score was 
estimated as ranging from 55 to 65.  

2.  The veteran's gastrointestinal residuals of a gunshot 
wound, status post abdominal laparotomy are manifested by 
possible mild malabsorption, chronic diarrhea, and abdominal 
pain, but are not manifested by definite interference with 
nutrition, definite weight loss, or objective impairment of 
health.

3.  The veteran's symptoms of poor rectal muscle tone, mild 
chronic fecal leakage, and the need to wear and change pads, 
are not encompassed within the criteria for evaluating small 
intestine disability under DC 7328, and require a separate 
evaluation under another rating code.  

4.  The veteran's ventral abdominal scar, residual to a 
laparotomy performed prior to the veteran's service discharge 
in 1979, is manifested by tenderness or pain on palpation or 
touch.

5.  The veteran's ventral abdominal scar is a deep scar which 
approximates 6 square inches in area and limits the extent of 
motion without pain.  

6.  Prior to September 17, 2003, the veteran's service-
connected lumbar spine disability, with degenerative joint 
disease, degenerative disc disease, excision of a herniated 
lumbar disc, and spondylosis, was not manifested by constant, 
unrelieved pain or by sciatic neuropathy.  

7.  From September 17, 2003 through October 5, 2005, the 
veteran's service-connected lumbar spine disability was 
manifested by unrelieved pain and symptoms of sciatic 
neuropathy.  

8.  The veteran did not submit a formal or informal claim for 
service connection for PTSD prior to December 19, 2000.

9.  The veteran did not submit a formal or informal claim for 
service connection for degenerative joint disease, 
lumbosacral spine, with metallic debris, prior to December 
19, 2000.


CONCLUSIONS OF LAW

1.  Criteria for an initial evaluation in excess of 30 
percent for PTSD are not met prior to March 14, 2002.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 
(2007).

2.  Criteria for an increased initial in excess of 20 percent 
for gastrointestinal residuals, gunshot wound, status post 
bowel resection, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 4.114, 
Diagnostic Code 7328 (2008).

3.  Criteria for a separate, compensable initial disability 
rating for rectal sphincter impairment, residuals, gunshot 
wound, status post bowel resection, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.14, 4.114, Diagnostic Codes 7301-7329, 
7331, 7332 (2008).

4.  Criteria for a compensable, 10 percent initial evaluation 
under DC 7804 for pain or tenderness of a ventral scar, 
residuals, laparotomy, prior to January 24, 2008, are met, 
but no criteria for a higher initial evaluation in excess of 
10 percent are met prior to or from January 24, 2008.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 
7803, 7804, 7805 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7801, 7802, 7803, 7804, 7805 (2000).

5.  Criteria for a separate, compensable, 10 percent 
evaluation under DC 7801 for a deep scar, residuals, 
laparotomy, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (2008); 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 
7804, 7805 (2000).

6.  Criteria for an initial evaluation increased from 20 
percent to 40 percent for degenerative joint disease, 
lumbosacral spine, with metallic debris, prior to September 
17, 2003, are met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5242 (2008); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293, 5295 (as effective prior to September 26, 2003).
 
7.  Criteria for an initial evaluation increased from 40 
percent to 60 percent for degenerative joint disease, 
lumbosacral spine, with metallic debris, are met from 
September 17, 2003, through October 5, 2005.  38 U.S.C.A. §§ 
1155, 5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5242 (2008); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293, 5295 (as effective prior to September 
26, 2003).

8.  The criteria for an effective date prior to December 19, 
2000 for a grant of service connection for PTSD have not been 
met.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400 (2008).

9.  The criteria for an effective date prior to December 19, 
2000 for a grant of service connection for degenerative joint 
disease, lumbosacral spine, with metallic debris, have not 
been met.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to increased initial 
evaluations for several service-connected disabilities.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

A.  Duty to provide notice 

The veteran's claims for increased initial evaluations for 
PTSD, residuals, gunshot wound, bowel resection, an abdominal 
scar, degenerative joint disease, lumbosacral spine, and for 
earlier effective dates for the grants of service connection 
for PTSD and for lumbosacral spine disability arise from the 
initial grants of service connection for those disabilities.  
Where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, and thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, no 
further discussion of the VCAA as to these claims is 
required.  

As to the veteran's claims for a separate evaluation for 
rectal incontinence, and for a separate evaluation for a deep 
scar limiting motion, the decision below is entirely 
favorable to the veteran, and no further discussion of VCAA 
notice as to those determinations is required.  



B.  Duty to assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The RO has obtained the veteran's service treatment records.  
Post-service clinical records have been obtained.  The 
veteran has been provided multiple examinations as to each 
service-connected disability at issue.  The veteran has 
testified on his own behalf.  The veteran has not identified 
any other evidence that might be relevant.  

The record does not otherwise indicate that there is any 
additional existing evidence that is necessary for a fair 
adjudication of any claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The duties to notify and 
assist the veteran have been met.  Appellate review may 
proceed.  

Claims for increased evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In this instance, consideration must also be given to a 
longitudinal picture of the veteran's disability to determine 
if the assignment of separate ratings for separate periods of 
time during the pendency of the appeal, a practice known as 
"staged" ratings, is warranted.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

1.  Claim for evaluation in excess of 30 percent for PTSD 
prior to March 2002
By a rating decision issued in January 2002, the veteran was 
granted service connection for PTSD, effective December 19, 
2000.  A 30 percent initial disability evaluation was 
assigned under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under The General Rating Formula 
for Mental Disorders at 38 C.F.R. § 4.130, occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events), a 30 percent rating. 

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

To demonstrate entitlement to a 70 percent evaluation, the 
evidence must show deficiencies in most areas and such 
symptoms as suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene.  

The Court has noted that Global Assessment of Functioning 
(GAF) scores are scaled ratings reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's Diagnostic And Statistical Manual 
For Mental Disorders 32 (4th ed.) (DSM-IV).  VA's Rating 
Schedule employs nomenclature based upon the DSM-IV, which 
includes the GAF scale.  See 38 C.F.R. § 4.130.

A GAF score from 61 to 70 reflects some mild symptoms, or 
some difficulty in social, occupational, or school 
functioning.  In such cases, the veteran is generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  GAF scores ranging from 51 to 60 reflect 
moderate symptoms.  While important in assessing the level of 
impairment caused by psychiatric illness, the GAF score is 
not dispositive of the level of impairment cause by such 
illness.  Rather, it is considered in light of all of the 
evidence of record.  See Brambley v. Principi, 17 Vet. App. 
20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 
(2001).

Findings and analysis

During VA examination in December 2001, the veteran reported 
intrusive thoughts, nightmares, and dreams about the incident 
in service when he was assaulted and shot.  The veteran had 
chronic disturbed sleep patterns, was angry and irritable, 
and reported an exaggerated startle response and 
hypervigilance.  The veteran became irritable and angry when 
speaking of certain subjects during the examination.  The 
veteran reported that he tended to isolate himself from 
others.  The veteran was working full-time.  He reported no 
real difficulty at work, but reported that his difficulty 
making friends and relating to other probably prevented him 
from moving up the job ladder.  He reported that he had not 
sought medical treatment or therapy of any sort for any 
mental disorder.  The examiner concluded that the veteran was 
restricted in his affect and had detachment and estrangement 
issues.  The examiner concluded that the veteran met the 
criteria for a diagnosis of PTSD.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 55 to 65.  

The findings at the December 2001 VA examination are not 
consistent with an evaluation in excess of 30 percent.  
Although the veteran reported symptoms, he was working full-
time.  He remained married to his first wife.  He remained 
independent in his activities of daily living.  No examiner 
reported objective evidence that the veteran had 
circumstantial, circumlocutory, or stereotyped speech; 
rather, the veteran's speech was logical and goal directed.  
The veteran did not report panic attacks.  There is no 
objective evidence that the veteran had difficulty in 
understanding complex commands, impairment of short- or long-
term memory.  The findings are not consistent with more than 
mild or occasional impairment in industrial capacity.  

The Board notes that the veteran sought medical treatment for 
depression in March 2002.  VA treatment notes no earlier than 
March 14, 2002 reflect that  the veteran reported increased 
problems with his symptoms of PTSD which contrast with the 
severity of symptoms reported prior to that date.  However, 
because there is little evidence about the veteran's specific 
symptoms following his March 2002 request for treatment, 
adjudication of the appropriate initial evaluation after 
March 14, 2002, is addressed in the Remand appended to this 
decision.  However, the clinical records clearly reflect that 
the veteran's symptoms did not require medical treatment 
prior to March 14, 2002.  

The veteran did not meet any criterion for an evaluation in 
excess of 30 percent prior to March 14, 2002.  Thus, the 
preponderance of the evidence is against a higher initial 
evaluation during this period.  There is no evidence of 
impairment of industrial capability beyond a level consistent 
with the assigned schedular evaluation.  Therefore, the Board 
is not required to address whether the veteran is entitled to 
an increased evaluation on an extraschedular basis.  See 38 
C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).  

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The veteran is not entitled to an initial evaluation in 
excess of 30 percent for PTSD prior to March 14, 2002.

2.  Entitlement to an increased initial evaluation for bowel 
resection
Historically, the veteran sustained a gunshot wound to the 
back while in service.  He underwent abdominal laparotomy.  
By a rating decision issued in January 2002, the veteran was 
awarded service connection for residuals, gunshot wound, 
bowel resection.  A 20 percent evaluation was assigned under 
38 C.F.R. § 4.114, DC 7328, the criteria used to evaluate 
disability due to resection of the small intestine.  
Resection of the small intestine that is symptomatic, with 
diarrhea, anemia, and inability to gain weight is 20 percent 
disabling.  Resection of the small intestine with definite 
interference with absorption and nutrition, manifested by 
impairment of health objectively supported by examination 
findings including definite weight loss, is 40 percent 
disabling.  If there is marked interference with absorption 
and nutrition, manifested by severe impairment of health 
objectively supported by examination findings including 
material weight loss, a 60 percent rating is assigned.  If 
residual adhesions constitute the predominant disability, the 
disability is to be rated under Diagnostic Code 7301.  38 
C.F.R. § 4.114. 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114.

DC 7332 pertaining to impairment of sphincter control of the 
rectum and anus, provides for a non-compensable evaluation 
for slight loss of sphincter control without leakage and a 10 
percent evaluation for constant slight or occasional moderate 
leakage.  Occasional involuntary bowel movements 
necessitating the wearing of a pad warrants a 30 percent 
evaluation. 

Facts and analysis

VA examination conducted in February 2002 discloses that the 
veteran had loose stools three to five times daily since his 
bowel resection in 1977.  He reported occasional leakage of 
fecal material, primarily at night, as well as occasional 
nocturnal diarrhea.  He reported daily cramping abdominal 
pain with relief after a bowel movement.  He reported excess 
gas.  

There was no objective evidence of malnutrition or anemia.  
The veteran, who was 5'11" tall, weighed 243 pounds.  The 
veteran's rectal muscle tone was poor.  Laboratory 
examination revealed that the veteran's serum carotene was 
low, suggesting mild malabsorption.  The examiner concluded 
that the veteran had diarrhea of unknown cause and abdominal 
pain of unknown cause.  There was no definite impairment of 
nutrition, even if there was a mild interference with 
absorption, since the veteran did not manifest anemia, and he 
manifested weight gain rather than weight loss.  

In October 2002, the veteran reported diarrhea approximately 
15 minutes after eating, among other symptoms.  In October 
2005, the veteran reported that he continued to have diarrhea 
as soon as he ate, especially if he ate greasy food.  He also 
reported hypersensitivity to acidic foods.  He reported that 
his stomach growled continually and that he had epigastric 
pain.  The veteran reported that he was unable to eat outside 
his home because he was unable to tolerate such food.  He 
reported five to six episodes of diarrhea daily, in addition 
to fecal leakage.  He reported changing pads 3 to 4 times a 
day.  He was unable to socialize unless he knew where the 
nearest restroom was.  He discarded soiled clothing on 
multiple occasions.  

On objective examination, the veteran had epigastric pain, 
pain in the right lower quadrant, severe guarding, and 
anticipation of pain.  On VA examination in February 2008, 
the veteran's most severe pain was in the suprapubic area on 
palpation.  Laboratory examinations continued to disclose 
that the veteran was not anemic.  The veteran's testimony at 
his September 2008 hearing before the Board was consistent 
with these findings.  

The evidence establishes that the veteran's primary health 
impairments of a gastrointestinal nature were abdominal pain.  
The clinicians have opined that the veteran had no impairment 
due to lack of nutrition, although laboratory examination, 
noted above, disclosed mild impairment of absorption of 
carotene, which was treated.  The veteran's weight varied 
from 243 pounds in February 2002 to 245 pounds in May 2002, 
to 255 pounds in February 2004, to 240 pounds in March 2005, 
to 280 pounds in February 2008.  This evidence establishes 
that the veteran did not manifest weight loss.  

The veteran has not manifested anemia or inability to gain 
weight, but he meets two of the four criteria for a 20 
percent evaluation under DC 7328, warranting that evaluation.  
However, the evidence establishes that no provider has stated 
or opined that the veteran has definite health impairment, 
definite malabsorption, or definite weight loss resulting 
from his small intestine symptoms.  He does not meet or 
approximate the criteria for a 40 percent evaluation.

The preponderance of the evidence is against an initial 
evaluation in excess of 20 percent under DC 7328 for small 
intestine impairment during this period.  There is no 
evidence of impairment of industrial capability beyond a 
level consistent with the assigned schedular evaluation.  
Therefore, the Board is not required to address whether the 
veteran is entitled to an increased evaluation on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1); Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).  As the evidence is not in 
equipoise, the statutory provisions regarding resolution of 
reasonable doubt are not applicable to warrant a more 
favorable outcome.  38 U.S.C.A. § 5107(b).  

However, the veteran has testified to fecal leakage and 
occasional fecal incontinence requiring the veteran to wear a 
pad when the veteran is outside his home.  The objective 
evidence of impairment of rectal muscle tone is consistent 
with the veteran's testimony and statements.  There is no 
evidence which is inconsistent with the findings of poor 
muscle tone or subjective reports of fecal leakage and 
occasional incontinence.  The rating criteria under DC 7328 
do not include consideration of sphincter control or rectal 
(large bowel) incontinence.  Therefore, those symptoms must 
be evaluated under a separate diagnostic code.  

As noted above, DC 7332 may be used to evaluate sphincter 
control of the rectum.  The governing regulation specifies 
that a rating for a gastrointestinal disability under 
Diagnostic Codes 7301 to 7329, 7331, 7342, or 7345 cannot be 
combined.  All symptoms must be evaluated under the primary 
impairment, although the rating may be increased in 
recognition of the additional impairment not included in the 
primary diagnostic code.  However, DC 7332 is not included in 
the list of Diagnostic Codes which may not be combined.  
Therefore, the regulation does not preclude evaluation in 
this case under both DC 7328 and DC 7332, since each DC is 
appropriate.  A claimant is entitled to separate ratings for 
different problems or residuals of an injury, if none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The evidence in this case establishes that, at a minimum, the 
criteria for a 10 percent evaluation for constant slight or 
occasional moderate rectal leakage are met in this case.  The 
rating criteria also provide that occasional involuntary 
bowel movements necessitating the wearing of a pad warrants a 
30 percent evaluation.  The Board finds that a separate grant 
of service connection for loss of rectal sphincter control is 
warranted, since a separate, compensable, 10 percent 
evaluation, or a higher evaluation, may be assigned, when 
separate evaluation under DC 7332 is effectuated.

3.  Claim for compensable initial evaluation for ventral scar 
residuals, laparotomy

The veteran had already submitted his claim for service 
connection for a ventral scar when VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the skin effective August 30, 2002.  
See 67 Fed. Reg. 49,590- 49,599 (July 31, 2002).  Where the 
law or regulations governing a claim change while the claim 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  
Accordingly, the Board is generally required to review both 
the pre- and post-August 20, 2002, rating criteria to 
determine the proper evaluation for the veteran's disability 
due to his skin condition.  The Board notes that the revised 
criteria may not be applied prior to the effective date of 
the revision.

Under the criteria as in effect to prior to August 30, 2002, 
DC 7804 provided a 10 percent rating for scars that were 
tender and painful on objective demonstration.  DC 7804 as 
revised provides a 10 percent evaluation for superficial 
scars that are painful on examination.  The revised criteria 
provide that a 10 percent evaluation is warranted for scars 
(other than head, face, or neck), in an area or areas 
exceeding 6 square inches (39 sq. cm.) that are deep or that 
cause limited motion.  38 C.F.R. § 4.118, DC 7801.

Criteria governing evaluation of scars under DCs 7800 through 
7805 were revised effective on October 23, 2008.  73 Fed. 
Reg. 54,708 (Sept. 23, 2008).  However, these revisions apply 
only where VA has received an application, such as a request 
for reconsideration, on or after October 23, 2008.  The 
veteran has not communicated with VA since that date.  The 
revised criteria are not applicable to the appeal before the 
Board. 

Facts and analysis

At VA examination conducted in February 2002, the veteran 
reported no symptoms of the ventral scar except decreased 
feeling in the scar area.  The examiner described the scar as 
23 cm long and 1 cm wide at the widest area.  The scar was 
hypopigmented and depressed.  The examiner stated that there 
was no tenderness or adhesions.  The scar began at the 
xyphoid process and ended just below the umbilicus.  

On VA examination conducted in October 2005, there was slight 
tenderness on palpation of the abdominal scar.  The scar was 
clearly adherent to underlying tissue.  The scar restricted 
movement.  It was irregular, atrophic, shiny, and hypo-
pigmented compared to the surrounding skin.  There was some 
keloid formation asymmetry, and induration.

The examiner who conducted VA examination in January 2008 
described the veteran's scar as 23.9 centimeters long and 1.5 
cm wide.  The veteran reported that he had numbnesss and pain 
at the scar site, and a stretching sensation in the area of 
the scar if he moved his back.  The examiner opined that this 
pain with movement of the back limited the veteran's back 
motion.  The veteran testified that the scar was sometimes 
painful when his clothing touched it and that there was 
always tenderness at the waistline of his clothes, especially 
if he used a belt.  Under the old criteria, a tender and 
painful scar, even a superficial scar on the tip of a finger, 
is evaluated as 10 percent disabling.  DC 7804.  Despite the 
veteran's general testimony that the ventral scar was 
becoming progressively worse, the objective evidence 
establishes that the scar is relatively stable.  In 
particular, adhesions to underlying tissue and depression of 
the scar were present, as was tenderness on palpation of the 
scar, when the veteran submitted his claim.  

The Board notes that some examiners have stated that there 
were no adhesions, and other examiners have stated that there 
are adhesions between the surgical scar and underlying 
peritoneal tissue.  The descriptions of the scar as adherent 
to underlying tissue is the most persuasive evidence of 
record.  The objective presence of adhesions is consistent 
with the objective evidence of slight depression of the scar.  
The veteran's account of subjective complaints of pain where 
the waistline of clothing and where a belt passes across the 
scar is consistent with the objective findings of adhesions.  

Although the RO has assigned a compensable evaluation from 
the date of a January 2008 VA examination for a painful scar, 
the Board finds that the evidence is in equipoise to warrant 
a finding that the scar was painful as of the date when the 
veteran submitted the claim for service connection for the 
scar.  Therefore, the veteran is entitled to a compensable, 
10 percent evaluation under DC 7804 for a tender or painful 
scar prior to January 24, 2008.  However, a 10 percent 
evaluation is the maximum schedular evaluation available 
under DC 7804.  

Since a 10 percent evaluation is the maximum evaluation 
available under DC 7804, the veteran may obtain an evaluation 
in excess of 10 percent for his ventral scar only if the 
veteran meets the criteria for a separate, compensable 
evaluation under a DC other than DC 7804.  However, there is 
no provision for a compensable evaluation in excess of 10 
percent under DC 7804, unless an extraschedular evaluation is 
assigned.  There is no evidence of impairment of industrial 
capability due to the ventral scar beyond a level consistent 
with the assigned schedular evaluation.  The veteran's 
abdominal pain and gastrointestinal symptoms are separately 
evaluated under DC 7328, and cannot serve as a factual basis 
for an extraschedular evaluation in excess of 10 percent for 
a ventral scar.  


The preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for a ventral abdominal 
scar under DC 7804.  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  A compensable initial evaluation for 
a ventral scar under DC 7804 prior to January 24, 2008 is 
granted, but an evaluation in excess of 10 percent under DC 
7804 prior to or from that date must be denied.  
 
The Board has considered whether the veteran meets the 
criteria for a separate, compensable evaluation under any 
other Diagnostic Code.  The veteran contends that his ventral 
scar is disfiguring because it is so long and is quite 
visible when he takes off his shirt, such as when he is 
swimming.  However, a compensable evaluation for 
disfigurement is available only if the disfigurement affects 
the head, face, or neck.  DC 7800 (2008); DC 7800 (2000).  

A deep scar, other than on the head, face, or neck, which 
limits motion is compensable if it is 6 square inches (39 
square cm) in size.  DC 7801.  The evidence establishes that 
the veteran's ventral abdominal scar is deep; if there is any 
reasonable doubt as to this fact after review of the clinical 
records, that doubt must be resolved in the veteran's favor.  
The veteran's scar has most accurately described by the 
examiner who stated that the scar was 23.9 cm long and 1.5 cm 
wide (about 9.5 inches long and a bit more than one-half inch 
wide.  If this measurement of the scar is correct, then the 
scar covers 36 square cm or 5.7 square inches.  The Board 
finds that the scar size approximates the criteria for a 
compensable, 10 percent evaluation for a scar that is deep or 
causes limited motion.  

An evaluation in excess of 10 percent for a scar that is deep 
or causes limited motion cannot be granted unless the scar 
area covers 77 square cm or 12 square inches.  The 
preponderance of the objective evidence clearly establishes 
that the ventral scar, although large, does not meet or 
approximate the criteria for 12 square inches.  As the 
evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
No evaluation in excess of 10 percent may be granted under 
either DC 7801 or DC 7804, although a separate, compensable 
evaluation may be granted under each of those Diagnostic 
Codes.   

4.  Claim for an increased initial evaluation for lumbosacral 
spine disability

As in effect when the veteran submitted this claim, 
Diagnostic Code (DC) 5292 provided that mild limitation of 
motion of the lumbar spine warranted a 10 percent evaluation.  
Moderate limitation of motion of the lumbar spine warranted a 
20 percent evaluation.  Severe limitation of motion of the 
lumbar spine warranted a 40 percent evaluation.  38 C.F.R. § 
4.71a, DC 5292 (prior to Sept. 26, 2003).

Other diagnostic codes used to evaluate back disability 
included DC 5295, which, as in effect prior to September 26, 
2003, provided a 10 percent rating with characteristic pain 
on motion.  A 20 percent rating required muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating required 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
or narrowing or irregularity of the joint space.  A 40 
percent rating is warranted if only some of these 
manifestations are present with abnormal mobility on forced 
motion.  DC 5295.

Under the Diagnostic Codes and rating criteria in effect when 
the veteran submitted his claim, only DC 5293, used to 
evaluate intervertebral disc disease, provided a rating in 
excess of 40 percent.  Intervertebral disc syndrome 
manifested by pronounced symptoms, persistent and compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, warranted a 60 percent 
evaluation under DC 5293.  This was the maximum schedular 
evaluation available for lumbar disability.  

DC 5293 was revised, effective September 23, 2002.  See 67 
Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, DC 5293).  The amended criteria provides that 
evaluation may be based on incapacitating episodes.  DC 5293 
was renumbered as DC 5242 effective in September 2003.  A 60 
percent evaluation under DC 5293, or DC 5242, is the maximum 
schedular evaluation available for lumbar disability based on 
incapacitating episodes.  

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237, 
degenerative arthritis of the spine of the spine under 
Diagnostic Code 5242, or intervertebral disc syndrome under 
Diagnostic Code 5243.  See 68 Fed. Reg. 51,454, 51,456-57 
(Aug. 27, 2003) (effective Sept. 26, 2003).  Under this 
version, disabilities of the spine are to be evaluated either 
under the new general rating formula for diseases and 
injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, which became effective on September 23, 2002.

The general rating formula provides the following criteria: a 
40 percent evaluation is warranted for favorable ankylosis of 
the entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less.  38 C.F.R. § 
4.71a, Diagnostic Codes 5237, 5242 (effective Sept. 26, 
2003).  Further instructions under the general formula 
provide that neurologic disabilities are to be evaluated 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id. at Note 1.  The 
only criterion for an evaluation in excess of 40 percent 
based on limitation of motion of the lumbar spine is for 
favorable ankylosis.  If the veteran experiences 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a rating of 60 percent 
is assigned.

The amended rating criteria define normal range of motion for 
the various spinal segments.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2).

A.  Claim for evaluation in excess of 20 percent 

On VA examination conducted in November 2002, the veteran 
reported that he underwent laminectomy for surgical treatment 
of a herniated disc at L4-L5 in 1980, about one year 
following his July 1979 service discharge.  He continued to 
have on-and-off low back pain.  Normal lumbosacral lordosis 
was present.  Paraspinal muscles at L2, L3, and L4 were 
tight, but there was no spasm.  There was mild tenderness 
over the bilateral L5-S1 paraspinal muscles.  The veteran had 
flexion from zero degrees to 65 degrees, extension from 0 
degrees to 17 decrees, and bending to the right and left from 
0 degrees to 25 degrees.  There was no sensory deficit in 
either lower extremity.  Deep tendon reflexes were 
hypoactive, +1, at the knees and the ankles.  The veteran's 
gait appeared normal.  Radiologic examination disclosed 
metallic debris overlying the left lower abdomen at the level 
of L4-L5.  There were multiple surgical wires in the abdomen 
and pelvis.  The examiner assigned diagnoses of degenerative 
disc disease and spondylosis.  

The November 2002 findings warrant a 40 percent evaluation 
under DC 5295, since the diagnoses of degenerative disc 
disease, excision of a herniated disc, and of spondylosis 
infers joint space irregularities.  There is no evidence to 
the contrary.  The November 2002 examination does not warrant 
an evaluation in excess of 40 percent, as there was no 
evidence of sciatic neuropathy, gait impairment, foot drop, 
muscle spasm, or other complaints consistent with sciatic 
pain.  The Board notes that the veteran's deep tendon 
reflexes were hypoactive, but this finding, in the absence of 
other neurologic findings or complaints of severe pain, does 
not warrant a 60 percent evaluation under DC 5293.  

The preponderance of the evidence is against a higher initial 
evaluation during this period.  There is no evidence of 
impairment of industrial capability beyond a level consistent 
with the assigned 40 percent schedular evaluation.  The Board 
notes that the veteran had obtained employment and remained 
employed during this period.  Thus, an increased initial 
evaluation from 20 percent to 40 percent is warranted prior 
to September 17, 2003.

B.  Claim for evaluation in excess of 40 percent 

On September 17, 2003, the veteran reported increased back 
pain for the past few weeks.  He reported that the pain was 
more severe and more constant and was not relieved.  Activity 
aggravated the pain.  There was radiation of pain to the left 
lower extremity.  The veteran reported that he was an 
employee of a VA Medical Center.  He also reported that he 
did not tolerate prolonged standing.  He requested assistance 
with pain control.

Physical therapy was instituted.  A back brace was provided.  
A TENS (transcutaneous electrical nerve stimulation) unit was 
provided for pain control.  The veteran was advised to use a 
heating pad, and additional pain medications were prescribed.  
The veteran reported some decrease in pain with use of the 
TENS unit.  The veteran's back pain continued at a severe 
level, and a narcotic medication (codeine) was prescribed.  
This evidence warrants a 60 percent evaluation under DC 5293, 
as in effect prior to September 26, 2003, since the veteran 
had essentially unrelieved pain, with pain radiating to the 
left lower extremity as consistent with sciatic neuropathy.  

In a November 2003 statement, the veteran reported that he 
required a brace, use of a TENS unit and medications for 
pain.  He reported that he was attending physical therapy 
twice a week and required a cane for ambulation.  The course 
of physical therapy ended in December 2003.  In February 
2004, the veteran reported that he continued to have back 
pain.  He was taking only Motrin for pain as narcotic 
medications were of little additional benefit to him.  In his 
March 2004 substantive appeal, the veteran contended that his 
VA examination was inadequate due to a language barrier with 
the examiner.  The veteran reported daily periods during 
which he was unable to stand up straight, usually for a half-
hour to 45 minutes.  

The Board has considered whether the veteran manifested 
separate neurologic injury during this period which may be 
separately evaluated under the regulations as in effect from 
September 2002.  The examiner who conducted the October 2005 
VA examination noted that the veteran's fecal incontinence 
could be due to either the residuals of bowel resection or to 
lumbar spine impairment.  A separate grant of service 
connection has been awarded, in this decision, for the 
veteran's rectal sphincter control disability, and the 
veteran will be evaluated on the severity of this disability.  
There is no evidence that the veteran manifested any other 
neurologic impairment which may be separately evaluated.  

This evidence does not reflect improvement of the service-
connected back disability, and continued unrelieved pain with 
sciatic neuropathy, through October 6, 2005.  The criteria 
under which a 60 percent evaluation may be assigned remain in 
effect as to the veteran's claim through this period, since 
the claim was submitted prior to the change in the 
regulations.  

The 60 percent initial evaluation assigned from September 17, 
2003 is the maximum schedular evaluation which may be 
assigned under pre-2002 regular schedular criteria for a 
lumbar spine disability.  The separate award of compensation 
for neurologic disability, impairment of rectal sphincter 
control, conforms with the current schedular criteria.  The 
preponderance of the evidence is against a higher initial 
evaluation than 60 percent during this period.  The veteran 
has raised a claim for TDIU which is addressed in the Remand 
appended to this decision.  To this extent, a claim for an 
increased evaluation for lumbar spine disability on an 
extraschedular basis is addressed in the Remand.  

5.  Claims for earlier effective dates for grants of service 
connection for PTSD and lumbar spine disability

By statute, the effective date of an evaluation and an award 
of compensation based on an original claim will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later, except that an effective date of an 
award of disability compensation shall be the day following 
separation from service or the date entitlement arose if the 
claim is received within one year of separation.  38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.400(b)(2).  A period of inactive 
duty cannot serve as a basis for a grant of service 
connection prior to the date of receipt of the claim for 
service connection.  38 C.F.R. § 3.400(b)(2)(ii).  There is 
no contention that the veteran submitted a claim for service 
connection within one year after either of the veteran's 
service discharges from a period of active service.  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 C.F.R. § 3.151(a).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" is the date 
on which a claim, information or evidence was received by VA.  
38 C.F.R. § 3.1(r).  Upon receipt of an informal claim, if a 
formal claim is not of record, an application form will be 
forwarded to the claimant for execution.  38 C.F.R. § 3.155.  

In this case, the communications received from the veteran 
prior to December 19, 2000, related to only education 
benefits and to administrative information, such as the date 
of the veteran's marriage.  These communications may not, 
even liberally construed, be considered informal claims for 
service connection for any disorder.  Thus, the veteran did 
not submit any correspondence which may be interpreted as a 
formal or informal claim for service connection for any 
disorder prior to December 19, 2000, and the regulation 
governing informal claims is not applicable to warrant a more 
favorable effective date.  There was no prior adjudicative 
decision which the Board may examine for finality.  No 
communication is of record which may be considered pending 
prior to December 19, 2000.  

The veteran testified before the Board as to his belief that 
he manifested both PTSD and the residuals of a gunshot wound 
at the time of his service discharge.  He testified that he 
did not file a claim for service connection for any disorder 
at the time of his service discharge because, if he 
complained of any medical problem, his discharge would be 
delayed and he would not get to go home.  Tr. at 64.  The 
record does not reveal any evidence which is contrary to 
these assertions.  

The Board sympathizes with the veteran's contention.  
However, service connection is not authorized prior to the 
date of onset of a disorder or the date of application for 
service connection for the disorder, whichever is later.  38 
U.S.C.A. § 5110(a) (effective date of an award based on an 
original claim for compensation benefits shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later).  The grants of service connection in this case are 
properly effective as of the veteran's first date of 
application for service connection.  In the absence of a 
formal or informal claim for service connection prior to 
December 19, 2000, the governing statute does not authorize 
the Board to grant service connection for PTSD or a lumbar 
spine disability prior to December 19, 2000.  



ORDER

The appeal for an increased initial evaluation in excess of 
30 percent for PTSD prior to March 14, 2002, is denied.  

The appeal for an increased initial evaluation in excess of 
20 percent for residuals, gunshot wound, bowel resection, 
under DC 7328 is denied, but a separate, additional rating 
for service-connected rectal sphincter disability compensable 
under DC 7332 is granted, subject to the regulations 
governing the payment of VA monetary benefits; the appeal is 
granted to this extent only. 

An increased (compensable) initial evaluation under DC 7804 
prior to January 24, 2008, for ventral scar, residuals, 
laparotomy, is granted, but no higher evaluation is granted 
from January 24, 2008, and a separate, compensable, 10 
percent initial evaluation under DC 7801 for ventral scar, 
residuals, laparotomy, is granted, but no higher evaluation, 
subject to the regulations governing the payment of VA 
monetary benefits; the appeal is granted to this extent only.  

An initial evaluation increased from 20 percent to 40 
percent, prior to September 17, 2003, and an initial 
evaluation increased from 20 percent to 60 percent from 
September 17, 2003 through October 5, 2005, for degenerative 
joint disease, lumbosacral spine, with metallic debris at 
posterior abdomen at L4-L5, but no higher evaluations, are 
granted, subject to the regulations governing the payment of 
VA monetary benefits; the appeal is granted to this extent 
only.  

The appeal for an effective date prior to December 19, 2000 
for an initial grant of service connection for PTSD is 
denied.

The appeal for an effective date prior to December 19, 2000 
for an initial grant of service connection for degenerative 
joint disease, lumbosacral spine, with metallic debris at 
posterior abdomen, L4-L5, is denied.




REMAND

VA treatment records dated March 22, 2002 reflect that the 
veteran reported increased stress and symptoms of PTSD.  
Other evidence reflects that the veteran apparently left his 
employment or decreased his employment hours in the months 
following March 22, 2002.  The veteran submitted a statement 
in September 2002 indicating that he was having panic 
attacks.  VA clinical records dated in February 2004 state 
that the veteran "is followed for his PTSD at Coatesville."  

However, no VA or private clinical records related to mental 
health treatment from April 2002 through October 5, 2005 are 
of record.  It appears that the veteran's PTSD symptoms 
increased, or became more difficult for him to cope with, 
beginning in March 2002, but the records which might disclose 
whether the increased symptoms warrant an evaluation in 
excess of 30 percent prior to October 5, 2005 are not of 
record.  An attempt to obtain those records is required.  The 
claims for an increased evaluation in excess of 30 percent 
from March 14, 2002 through October 4, 2005, and to an 
evaluation in excess of 50 percent from October 5, 2005 must 
be REMANDED.  

On VA examination conducted in October 2005, the examiner did 
not assign a diagnosis of sciatic neuropathy.  While the 
examiner concluded that all of the veteran's symptoms were 
the result of his in-service injury, he noted that the left 
lumbar paraspinal pain was primarily related to injury to the 
soft tissue and muscles of the paraspinal and retroperitoneal 
areas.  

Again on examination in January 2008, the examiner did not 
assign a diagnosis of sciatic neuropathy, but noted the 
presence of muscle injury residuals.  The evidence suggests 
that the veteran's sciatic neuropathy improved, but there is 
no specific finding.  Further development of the medical 
evidence is required to determine whether sciatic neuropathy, 
or other neurologic findings which may be separately 
evaluated, is present.  

Given the examiners' diagnoses of muscle injury and the 
radiologic evidence that metallic debris remains present in 
the areas surrounding the entrance of the gunshot wound in 
the veteran's back, it appears that the veteran has sustained 
muscle injuries which have not been identified or evaluated.  
The veteran's claim for an increased evaluation for the 
residuals of his gunshot wound based on muscle injury must be 
developed.  The veteran is entitled to a statement of the 
case addressing his claim for muscle injury residuals of a 
gunshot wound.  Manlincon v. West, 12 Vet. App. 238 (1999).  
The veteran should be advised that he has not perfected 
appeal of that claim, and he should be advised of the time 
period in which he may perfect appeal if he wishes to do so.  

The veteran is entitled to a statement of the case addressing 
his claim for TDIU.  Manlincon v. West, 12 Vet. App. 238 
(1999).  The veteran should be advised that he has not 
perfected appeal of that claim, and he should be advised of 
the time period in which he may perfect appeal if he wishes 
to do so.  If the veteran perfects his appeal by submitting a 
timely and adequate substantive appeal for the claims for 
muscle injury residuals and TDIU, then the claim should be 
developed to the extent necessary and returned to the Board, 
if not granted.

Accordingly, the case is REMANDED for the following action:

1.  An updated letter should be 
issued to the veteran to notify him 
of VA's duties to him with regard 
to each claim on appeal.  The 
letter should notify the veteran of 
the information and evidence 
necessary to substantiate his 
claims of service connection, and 
the types of assistance that will 
be offered with regard to the 
issues on appeal.  Notify the 
veteran of the information and 
evidence he is responsible for 
providing, and notify the veteran 
of the information and evidence VA 
will attempt to obtain, e.g., that 
VA will make reasonable efforts to 
obtain relevant records not in the 
custody of a Federal department or 
agency and will make as many 
requests as are necessary to obtain 
relevant records from a Federal 
department or agency.  The letter 
should also notify the veteran that 
a disability rating and an 
effective date for the award of 
benefits will be assigned if 
service connection is awarded.

2.  Obtain any available VA 
clinical records for the period 
from March 22, 2002 through the 
present that are not yet associated 
with the claims file.  In 
particular, both handwritten 
records and computerized records 
from the VA Medical Center in 
Coatesville, Pennsylvania, should 
be sought, especially records of 
mental health treatment.  A list of 
the veteran's outpatient 
appointments beginning in March 
2002 should be obtained to assist 
in determining whether all 
treatment records have been 
obtained.  If a complete list of 
the veteran's appointment can only 
be compiled by contacting each 
facility at which the veteran was 
treated, separate lists from each 
facility should be obtained.  A 
list of the veteran's outpatient 
appointments beginning in March 
2002 should be obtained to assist 
in determining whether all 
treatment records have been 
obtained.  

A comprehensive list of medications 
obtained from VA by the veteran 
should be obtained.  If a complete 
list of medications obtained from 
VA can only be compiled by 
contacting each facility at which 
the veteran was treated, separate 
lists from each facility should be 
obtained.  

3.  Afford the veteran an 
opportunity to identify any non-VA 
providers who treated him for a 
disability or disorder related to 
an issue on appeal from March 14, 
2002 to the present.  He should 
also obtain lists of medications 
obtained from March 14, 2002, from 
non-VA pharmacies for treatment of 
PTSD or other service-connected 
disability or a disorder for which 
service connection is sought.  

He should be afforded the 
opportunity to provide statements 
from any employer, co-worker, or 
other individual which might be 
relevant to a claim on appeal, 
including the claim for TDIU.  The 
veteran should be advised of the 
types of alternative evidence which 
might assist him to substantiate 
the claims, including, but not 
limited to, employment records 
reflecting time lost from work and 
the reason for loss of time, 
statements from those who may have 
observed relevant symptoms, reports 
of examinations for insurance or 
education purposes, and the like.  

4.  Before any VA examination is 
conducted, the veteran should be 
asked to identify his education, 
employment training, and employment 
experience.  If the veteran does 
not do so, conduct a Social and 
Industrial Survey to determine the 
veteran's past occupational and 
work experience.  The information 
about the veteran's employment 
experience should be summarized for 
the VA examiners and provided to 
each examiner prior to the 
examination(s).  

5.  The claims files and the 
evidence obtained on Remand should 
be reviewed.  If the evidence of 
record is not sufficient to 
determine to severity of service-
connected PTSD at any time from 
March 14, 2002 to the present, 
further medical evidence should be 
developed, to include obtaining 
medical opinion as to fluctuations 
in the severity of PTSD if 
necessary.  

6.  The veteran should be afforded 
orthopedic and neurologic 
examinations of the lumbar spine as 
necessary to identify each current 
impairment due to a gunshot wound 
to the veteran's back, to include 
identification of each injured 
muscle or muscle group and 
neurologic manifestations or 
residuals of the gunshot wound.  
The claims folder and a copy of 
this Remand should be made 
available to the examiner for 
review in connection with the 
examination.  Each examiner must 
indicate that pertinent documents 
in the claims folders were 
reviewed.  

Following examination of the 
veteran, the appropriate examiner 
should describe the current 
severity of the veteran's lumbar 
spine degenerative joint disease 
and degenerative disc disease, and 
the residuals of excision of a 
herniated disc.  Range of motion, 
functional impairment, painful 
motion, weakness, fatigability, and 
incoordination, including on flare-
ups, should be described.  

The appropriate examiner should 
identify each muscle or muscle 
groups injured by the gunshot wound 
or residuals, including muscle 
groups affected by retained 
metallic debris.  

The appropriate examiner should 
identify the neurologic residuals 
of the veteran's lumbar spine 
degenerative joint disease and 
degenerative disc disease, and the 
residuals of excision of a 
herniated disc.  In particular, the 
examiner should specifically state 
whether sciatic neuropathy is 
present or whether other neurologic 
impairment secondary to service-
connected disability is present, 
and should identify the objective 
findings to support the 
determination.  

Each examiner should be asked to 
describe the effect of the service-
connected gunshot wound residuals 
on the veteran's ability to perform 
industrial tasks pertinent to the 
veteran's summarized employment 
experience.  Each examiner who 
concludes that the veteran is 
employable should explain what 
occupational tasks the veteran is 
able to perform.  

7.  After all development directed 
above is completed, then the 
REMANDED claims should be 
readjudicated, including: ( i) the 
claim for an increased initial 
evaluation in excess of 30 percent 
from March 14, 2002 through October 
4, 2005, for PTSD; (ii) the claim 
for an increased initial evaluation 
for PTSD in excess of 50 percent 
from October 5, 2005; (iii) the 
claim for an initial evaluation in 
excess of 40 percent from October 
6, 2005 for degenerative joint 
disease, lumbosacral spine, (iv) 
the claim for service connection 
for muscle injury, and (v) the 
claim of entitlement to TDIU, IF 
the veteran has perfected appeal of 
that claim.  If any benefit sought 
remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case 
(SSOC) which addresses actions 
taken since the issuance of the 
last SSOC.  The veteran should be 
given the opportunity to respond, 
and the claim should thereafter be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


